Case 2:19-cv-17865-MCA-LDW Document 82 Filed 05/11/20 Page 1 of 4 PageID: 11000



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


   U.S. BANK NATIONAL                             Civil Action No.
   ASSOCIATION, AS TRUSTEE
   FOR THE REGISTERED HOLDERS                     19-17865 (MCA) (LDW)
   OF WELLS FARGO
   COMMERCIAL MORTGAGE                            ORDER
   SECURITIES, INC.
   MULTIFAMILY MORTGAGE PASS-
   THROUGH
   CERTIFICATES, SERIES 2018-SB51,
   et al.,

                  Plaintiffs,

   v.

   ENGLEWOOD FUNDING, LLC;
   LENOX TEMPLE LLC; LENOX
   LIBERTY LLC; LENOX HUDSON
   LLC; PLAINFIELD NORSE, LLC;
   HACKENSACK NORSE LLC; POST
   AVENUE VENTURES, LLC; FLR
   VENTURES LLC; BROOKLAWN
   NORSE, LLC; PENN NORSE LLC;
   GARFIELD NORSE LLC;
   ELIZABETH NORSE LLC; SUSSEX
   NORSE LLC; ATLANTIC NORSE
   LLC; CLIFTON DL VENTURES LLC;
   BAYONNE BROADWAY NORSE
   LLC; 137-139 THIRD NORSE LLC;
   PASSAIC NORSE LLC; PERTH NB
   VENTURES LLC; 2680 KENNEDY
   VENTURES LLC; and SETH LEVINE,

                 Defendants.


        THIS MATTER having come before the Court by way of plaintiff OREC NJ, LLC’s May

 1, 2020 Motion for Entry of Default (ECF No. 80) and various plaintiffs’ May 5, 2020 Motion for

 Default Judgment (ECF No. 81); and
Case 2:19-cv-17865-MCA-LDW Document 82 Filed 05/11/20 Page 2 of 4 PageID: 11001



        WHEREAS on May 1, 2020, plaintiff OREC NJ, LLC filed a motion seeking entry of

 default against defendants Englewood Funding, LLC, Passaic Norse, LLC, 2680 Kennedy

 Ventures, LLC, and Seth Levine on the basis that there has been a failure to plead or otherwise

 defend as provided by Fed. R. Civ. P. 55(a) (ECF No. 80);

        WHEREAS on May 5, 2020, six plaintiffs filed a motion that is styled as a motion for

 default judgment but in fact seeks entry of default against defendants Lenox Temple LLC, Lenox

 Liberty LLC, Lenox Hudson LLC, Plainfield Norse, LLC, Hackensack Norse LLC, Post Avenue

 Ventures, LLC, FLR Ventures LLC, Brooklawn Norse, LLC, Penn Norse LLC, Garfield Norse

 LLC, Elizabeth Norse LLC, Sussex Norse LLC, Atlantic Norse LLC, Clifton DL LLC Ventures

 LLC, Bayonne Broadway Norse LLC, 137-139 Third Norse LLC, Perth NB LLC Ventures LLC,

 and Seth Levine on the basis that there has been a failure to plead or otherwise defend as provided

 by Fed. R. Civ. P. 55(a) (ECF No. 81); and

        WHEREAS Rule 55(a) of the Federal Rules of Civil Procedure provides that “When a

 party against whom a judgment for affirmative relief is sought has failed to plead or otherwise

 defend, and that failure is shown by affidavit or otherwise, the clerk must enter the party's default;”

 and

        WHEREAS plaintiffs’ instant motions incorporate in their certifications an

 acknowledgment of service signed February 5, 2020 by Mr. Lubertazzi of McCarter & English,

 LLP on behalf of defendants Englewood Funding, LLC, Passaic Norse, LLC, 2680 Kennedy

 Ventures, LLC, Lenox Temple LLC, Lenox Liberty LLC, Lenox Hudson LLC, Plainfield Norse,

 LLC, Hackensack Norse LLC, Post Avenue Ventures, LLC, FLR Ventures LLC, Brooklawn

 Norse, LLC, Penn Norse LLC, Garfield Norse LLC, Elizabeth Norse LLC, Sussex Norse LLC,




                                                   2
Case 2:19-cv-17865-MCA-LDW Document 82 Filed 05/11/20 Page 3 of 4 PageID: 11002



 Atlantic Norse LLC, Clifton DL LLC Ventures LLC, Bayonne Broadway Norse LLC, 137-139

 Third Norse LLC, Perth NB LLC Ventures LLC, and Seth Levine (ECF No. 62); and

         WHEREAS under New Jersey Court Rule 4:4–6, service is proper when the receiving

 party executes an acknowledgment of service: “A general appearance or an acceptance of the

 service of a summons, signed by the defendant's attorney or signed and acknowledged by the

 defendant (other than an infant or mentally incapacitated person), shall have the same effect as if

 the defendant had been properly served,” see Staskewicz v. Harrington Corp., No. CIV. 10-3361

 RBK/AMD, 2011 WL 976498, at *2 (D.N.J. Mar. 14, 2011); and

         WHEREAS the defendants’ time to answer or otherwise respond to the First Amended

 Verified Complaint has expired (see ECF No. 62), and to date no defendants have answered or

 otherwise defended this action; and

         WHEREAS a motion on notice is not required here, as the entities have not appeared in

 this action;

         IT IS, on this 11th day of May 2020:

         ORDERED that plaintiffs’ May 1, 2020 and May 5, 2020 motions for Clerk’s entry of

 default are GRANTED; and it is further

         ORDERED that the Clerk of Court is hereby directed to enter default against defendants

 Englewood Funding, LLC, Passaic Norse, LLC, 2680 Kennedy Ventures, LLC, Lenox Temple

 LLC, Lenox Liberty LLC, Lenox Hudson LLC, Plainfield Norse, LLC, Hackensack Norse LLC,

 Post Avenue Ventures, LLC, FLR Ventures LLC, Brooklawn Norse, LLC, Penn Norse LLC,

 Garfield Norse LLC, Elizabeth Norse LLC, Sussex Norse LLC, Atlantic Norse LLC, Clifton DL

 LLC Ventures LLC, Bayonne Broadway Norse LLC, 137-139 Third Norse LLC, Perth NB LLC

 Ventures LLC, and Seth Levine pursuant to Fed. R. Civ. P. 55(a); and it is further



                                                 3
Case 2:19-cv-17865-MCA-LDW Document 82 Filed 05/11/20 Page 4 of 4 PageID: 11003




       ORDERED that the Clerk of Court is directed to terminate the motions at ECF Nos. 80,

 81.


                                            s/ Leda Dunn Wettre
                                           Hon. Leda Dunn Wettre
                                           United States Magistrate Judge




                                            4
